 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TREVIN D. JONES,                                    No. 2:21-cv-00403 TLN DB P
12                         Petitioner,
13            v.                                          ORDER
14    PAUL THOMPSON,
15                         Respondent.
16

17          Petitioner proceeds pro se with a petition for writ of habeas corpus pursuant to 28 U.S.C. §

18   2241. On March 31, 2021, respondent moved to dismiss the petition and served a copy of the

19   motion to dismiss on petitioner. To date, petitioner has not opposed the motion to dismiss, sought

20   an extension of time, or filed a statement of non-opposition.

21          Local Rule 230(l) provides, in pertinent part:

22                     Opposition, if any, to the granting of the motion shall be served and
                       filed by the responding party not more than twenty-one (21) days
23                     after the date of service of the motion. A responding party who has
                       no opposition to the granting of the motion shall serve and file a
24                     statement to that effect, specifically designating the motion in
                       question. Failure of the responding party to file an opposition or to
25                     file a statement of no opposition may be deemed a waiver of any
                       opposition to the granting of the motion and may result in the
26                     imposition of sanctions.
27   Local Rule 230; see also Local Rule 110 (failure to comply with the Local Rules may be grounds

28   for sanctions).
                                                         1
 1            Good cause appearing, IT IS HEREBY ORDERED that, within thirty days from the date

 2   of this order, petitioner shall file an opposition, if any, to the motion to dismiss. Failure to file an

 3   opposition will be deemed consent to have the petition dismissed for lack of prosecution and for

 4   failure to comply with the Local Rules and a court order.

 5   Dated: May 17, 2021

 6

 7

 8
     DLB7
     jone0403.nooppo
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
